DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A weld is a very specific component and has not been described in the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roof Extenda Bracket (brochure attached to the Office Action mailed 11/09/2015).
Regarding Claims 1 and 11, Roof Extenda Bracket discloses an apparatus and system providing an elevated roof over an existing roof of a structure (see description in Roof Extenda Bracket brochure), comprising: an existing roof, the existing roof disposed over a structure and having an eave (see replicated Figure below or Fig. 1 Dunkinson); and an elevated roof disposed on the existing roof, the elevated roof having a leading edge, the leading edge extending beyond the eave of the existing roof to facilitate coverage of a predetermined distance beyond the eave of the existing roof (see Roof Extenda Figure below), wherein the elevated roof is disposed on the existing roof via an apparatus comprising: a substantially vertical member (see brochure); a bracket coupled to a first end of the substantially vertical member (see below), the bracket configured to support a support beam in a substantially perpendicular orientation relative to the substantially vertical member and to support a trailing edge of the elevated roof over the existing roof (see description of S-type bracket in Extenda brochure), the support beam and the trailing edge of the elevated roof being substantially perpendicular to each other (see below, generally); and a substantially rectangular base coupled to a second end of the substantially vertical member, the second end being at an opposite end of the substantially vertical member from the first end (see below), wherein the substantially rectangular base is configured to penetrate through a hole cut into the existing roof proximate to the leading edge of the elevated roof to directly attach to a load bearing component of the structure, the load bearing component being a load bearing wall configured to support the existing roof substantially around a periphery of the existing roof (see description of S-type bracket in Extenda brochure), a substantially rectangular base (see brochures) coupled to the vertical member (see brochure), the substantially rectangular base and the second end forming a unified structural pedestal (any members attached together can be said to be unified), the unified pedestal configured to pass through a hole in the existing roof, the hole having a shape substantially the same as the unifies structural pedestal, wherein the substantially vertical member and the unified structural pedestal being attached directly to the load bearing wall provides a direct load path from the substantially vertical member to a foundation of the structure (see first page of the Extenda brochure mailed with the PTO-892 on 11/09/2015 which depicts the bracket attached directly above the existing wall). The phrases “configured to penetrate” and “configured to support” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Any shaped component can be capable of penetrating through a hole in a roof, depending on the user’s willingness to cut the hole.
The examiner notes that in the specification for the shade sail anchor on page 6, the method of assembling is to create a hole and inserting the anchor with bracket through the hole.
In regard to Claims 2 and 12, Roof Extenda Bracket discloses the apparatus and system as described above, wherein the substantially vertical member comprises a metal pipe (see Roof Extenda brochure).
In regard to Claims 4 and 14, Roof Extenda Bracket discloses the apparatus and system as described above, wherein the bracket comprises a cross beam bracket (see brochures).
In regard to Claims 5 and 15, Roof Extenda Bracket discloses the apparatus and system as described above, wherein the base comprises a metal plate (see below), but does not disclose welded gussets (per claim 15).  As the applicant has argued, welding metal structural elements is known in the art and would therefore be obvious.
In regard to Claims 6 and 16, Roof Extenda Bracket discloses the apparatus and system as described above, further comprising flashing around the substantially vertical member proximate where the base attaches to the component of the structure, the flashing configured to articulate to substantially match the slope of the existing roof (see brochure).  The phrase “configured to articulate” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to Claims 7 and 17, Roof Extenda Bracket discloses the apparatus and system as described above, wherein the bracket comprises a hanger type bracket (see brochure).
In regard to Claims 9 and 19, Roof Extenda Bracket discloses the apparatus and system as described above, wherein the bracket comprises an "L" shaped bracket (see below).
In regard to Claims 10 and 20, Roof Extenda Bracket discloses the apparatus and system as described above, wherein the bracket comprises a height adjustable bracket (see brochures).
Claim(s) 1-2, 4-7, 9-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shade Sail Anchor (Dunkinson, AU2006200720).
In regard to Claims 1 and 11, Shade Sail Anchor discloses an apparatus and system providing an elevated roof over an existing roof of a structure (see brochure), comprising: an existing roof, the existing roof disposed over a structure and having an eave (see brochure); and an elevated roof disposed on the existing roof, the elevated roof having a leading edge, the leading edge extending beyond the eave of the existing roof to facilitate coverage of a predetermined distance beyond the eave of the existing roof (see brochure), wherein the elevated roof is disposed on the existing roof via an apparatus comprising: a substantially vertical member (see brochure); a bracket coupled to a first end of the substantially vertical member (see brochure), the bracket configured to support a support beam in a substantially perpendicular orientation relative to the substantially vertical member and to support a trailing edge of the elevated roof over the existing roof (see brochure), the support beam and the trailing edge of the elevated roof being substantially perpendicular to each other (see brochure); and a base coupled to a second end of the substantially vertical member, the second end being at an opposite end of the substantially vertical member from the first end (see brochure), wherein the base is configured to pass through the existing roof proximate to the leading edge of the elevated roof to attach to a load bearing component of the structure, the load bearing component being a load bearing wall configured to support the existing roof substantially around a periphery of the existing roof (see brochure), a substantially rectangular base (see brochures) coupled to the vertical member (see brochure), the substantially rectangular base and the second end forming a unified structural pedestal (any members attached together can be said to be unified), the unified pedestal configured to penetrate through a hole in the existing roof, the hole having a shape substantially the same as the unified structural pedestal. The phrase “configured to penetrate” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Any shaped component can be capable of penetrating through a hole in a roof, depending on the user’s willingness to cut the hole.
The examiner notes that in the specification for the shade sail anchor on page 6, the method of assembling is to create a hole and inserting the anchor with bracket through the hole.  
In regard to Claims 2 and 12, Shade Sail Anchor discloses the apparatus and system as described above, wherein the substantially vertical member comprises a metal pipe (see brochure).
In regard to Claims 4 and 14, Shade Sail Anchor discloses the apparatus and system as described above, wherein the bracket comprises a cross beam bracket (see brochure).
In regard to Claims 5 and 15, Shade Sail Anchor discloses the apparatus and system as described above, wherein the base comprises a metal plate having a rectangular type shape (see brochure), but does not disclose welded gussets.  As the applicant has argued, welding metal structural elements is known in the art and would therefore be obvious.
In regard to Claims 6 and 16, Shade Sail Anchor discloses the apparatus and system as described above, further comprising flashing around the substantially vertical member proximate where the base attaches to the component of the structure, the flashing configured to articulate to substantially match the slope of the existing roof (see brochure).
In regard to Claims 7 and 17, Shade Sail Anchor discloses the apparatus and system as described above, wherein the bracket comprises a hanger type bracket (see brochure).
The examiner notes that in the specification for the shade sail anchor on page 6, the method of assembling is to create a hole and inserting the anchor with bracket through the hole.
In regard to Claims 9 and 19, Shade sail Anchor discloses the apparatus and system as described above, wherein the bracket comprises an "L" shaped bracket (see brochure).
22.	In regard to Claims 10 and 20, Shade Sail Anchor discloses the apparatus and system as described above, wherein the bracket comprises a height adjustable bracket (see brochure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roof Extenda Bracket* in view of Plaisted et al. (US Pub 2008/0121273) (hereinafter Plaisted).
In regard to Claims 3 and 13, Plaisted in the combination Roof Extenda Bracket in view of Plaisted discloses the apparatus and system as described above, wherein the bracket comprises a bracket coupled to the first end of the substantially vertical member via a bolt (Plaisted 523), the bolt configured to facilitate a substantially vertical orientation of the bracket irrespective of the orientation of the substantially vertical member [0059] (Figs 5a, 5b).  The phrase “configured to facilitate” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regard to Claims 8 and 18, Roof Extenda Bracket discloses the apparatus and system as described above, but does not specifically disclose the bracket as a channel type bracket.  Plaisted teaches the bracket comprises a channel type bracket (Figs 5a, 5b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket as disclosed by Roof Extenda Bracket by making it a channel type bracket as taught by Plaisted, in order to be able to surround the beam on three sides which will make installation easier since the beam can be slid into place and held by the bracket prior to the fasteners put in place through the bracket and into the beam.
Claims 3, 8, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shade Sail Anchor (brochure attached to 11/09/2015 Office Action); Dunkinson, AU2006200720) in view of Plaisted.
In regard to Claims 3 and 13, Plaisted in the combination Shade Sail Anchor in view of Plaisted discloses the apparatus and system as described above, wherein the bracket comprises a bracket coupled to the first end of the substantially vertical member via a bolt (523), the bolt configured to facilitate a substantially vertical orientation of the bracket irrespective of the orientation of the substantially vertical member [0059] (Figs 5a, 5b).
In regard to Claims 8 and 18, Roof Shade Sail Anchor discloses the apparatus and system as described above, but does not specifically disclose the bracket as a channel type bracket.  Plaisted teaches the bracket comprises a channel type bracket (Figs 5a, 5b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket as disclosed by Shade Sail Anchor by making it a channel type bracket as taught by Plaisted, in order to be able to surround the beam on three sides which will make installation easier since the beam can be slid into place and held by the bracket prior to the fasteners put in place through the bracket and into the beam.

    PNG
    media_image1.png
    880
    1268
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112 first written description rejection, the examiner maintains that a weld is a specific component with is not disclosed in the specification.  The applicant argues that a weld “may be” used, which is not enough to support a positively claimed weld.  The rejection stands.
Regarding the applicant’s argument toward the roof having a relatively large hole cut, this is not a limitation recited in the claims.  Further, even if the limitation was present in the claims, it is a relative term in the art.
As argued before in previous actions, the bracket is indeed directly attached to a load bearing wall as it is bolted to an outer wall member at the eave, see figures.
Regarding the applicant’s argument toward the Roof Extenda bracket not being configured to support an elevated roof, the examiner again points to the Roof Extenda brochure (PTO-892 mailed 11/10/2015) discloses the bracket being utilized for a carport, which comprises a roof.  Plaisted is used in the action merely as a teaching of components used in an assembly to support an element above an existing roof.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The affidavit submitted by the applicant was acknowledged and responded to in the Office Action mailed on 04/15/2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633